DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The amendment filed 3/21/2022 has been entered. Amended Claims 1, 3 and 10 have been noted in addition to new Claim 16. The amendment has overcome the specification objections and 112(b) rejections previously set forth - those specification objections and 112(b) rejections have been withdrawn accordingly. Claims 1-13 and 16 are currently pending. 

Claim Objections
2.	The claims listed below are objected to because of the following informalities:  
In Claim 1, change “the first set of photovoltaic cells” to -- the photovoltaic cells --
Appropriate correction is required.

	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ragay et al. (US 2014/0017848 A1) (hereinafter “Ragay”) in view of Cheng et al. (US 2017/0141245 A1) (hereinafter “Cheng”) and Li (US 2014/0141562 A1). 
	Regarding Claim 1, to the extent that Claim 1 is understood in light of the 112(b) rejection set forth in this Office Action,  Ragay teaches of a photovoltaic cell production system (Fig. 1A), comprising: 
	a firing furnace (10) comprising a plurality of zones (14, 16) and a belt (13) configured to transport photovoltaic cells (12) through a sequence of the plurality of zones (see at least [0049]-[0051] and Fig. 1A), the zones comprising firing elements (38) (see at least [0051], [0065] and Fig. 3) configured to fire a metallization layer of photovoltaic cells (12) by heating the photovoltaic cells in the zones (as is evident from at least [0002] and [0020]); and 
	control circuitry (“computer”) that is configured to control the firing elements (as is evident from at least [0077]-[0078], [0082] and Fig. 7). 
	Ragay fails to explicitly teach of a photovoltaic cell tester that is configured to measure a property of the photovoltaic cells and to output information representative of the property of the measured photovoltaic cells from the photovoltaic cell tester
	Cheng discloses a relatable photovoltaic cell (Fig. 1E) and a system used to produce the same (see at least [0148], [0169] and [0218]-[0222]). Cheng teaches of a firing furnace (“belt furnace”) comprising multiple zones (“multiple temperature zones”) with firing elements (“heat source”) in addition to a controller (controller that is used to “control the desired thermal profile in the furnace”) (see at least [0148]) and a belt (“belt”) (see at least [0148]) that is configured move the photovoltaic cells through the furnace (see at least [0148], [0169] and [0218]-[0222]). Cheng also teaches of a photovoltaic cell tester (“tester”) (see [0221]) that is configured to measure a property of the photovoltaic cells (“electrical properties” including “current (I) and voltage (V)” in addition to “Efficiency (Eff), fill factor (FF), and apparent series resistance (Ra)”) (see at least [0221]) and to output information (such as the magnitudes of the measured properties and the “optimum firing temperature” that achieves properties that produce the highest efficiency) representative of the property of the measured photovoltaic cells from the photovoltaic cell tester (as is evident from the information being “reported” and recorded in each “Table” - see at least [0222] and Tables 2, 3). Cheng teaches that a photovoltaic cell tester arrangement of this type is advantageous because it enables identification of “an optimum firing temperature” that can be used to obtain “the highest mean or median efficiency” (see at least [0222]).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Ragay by implementing a photovoltaic cell tester into the system that is configured to measure a property of the photovoltaic cells and to output information representative of the property of the measured photovoltaic cells from the photovoltaic cell tester to the control circuitry based on the teachings of Cheng. Doing so would have enabled identification of an optimum firing temperature that could be used to obtain the highest mean or median efficiency. 
	Furthermore, Ragay fails to explicitly teach of the control circuitry being configured to control the firing elements based on the property of the photovoltaic cells measured by the photovoltaic cell tester.
	Li discloses a relatable apparatus and method for manufacturing solar cells (see Abstract and Fig. 3). The apparatus comprises a chamber (100B) with heating elements (108) for heat treating solar cells (“thin film solar cell”) (see at least [0035], [0054] and Fig. 3) in addition to a plurality of sensors (121, 122, 123) and control circuitry (160) that is configured to control the heating elements (see at least [0056], Claim 19 and Fig. 3). Li teaches that the control circuitry is configured to control the heating elements that heat treat the solar cells via feedback signals (see at least Claim 19 and Fig. 3 - Li teaches of “maintaining a predetermined temperature using a heating component shared with the reaction region for the common thermal control, each of these valves and the heating component being controlled by a control system assisted by feedback information received from a plurality of sensor devices disposed within the gas-balancing chamber”) such that the desired temperature for heat treating the cells can be maintained (as is evident from the disclosure of “maintaining a predetermined temperature” - see Claim 19). Thus, such arrangement is advantageous because it enables the apparatus to maintain a desired heat treating temperature such that desired results at that specific temperature can be achieved (see at least [0011], [0116] and Claim 19). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined system by configuring the existing control circuitry to control the existing heating elements of the combined system (which are firing elements as taught by Ragay) via feedback signals as taught by Li such that the temperature used for heat treating the cells could be maintained at a specific desired temperature. Note that the combined system already teaches of determining a desired temperature for heat treating the cells based on the property of the photovoltaic cells measured by the photovoltaic cell tester taught by Cheng (the “optimum firing temperature” that achieves properties that produce the highest efficiency - see at least [0222] of Chen). Thus, it follows that the combined system of Ragay, Cheng and Li would necessarily comprise control circuitry that is configured to control the firing elements via feedback signals to reach a determined target temperature as taught by Li wherein that determined target temperature would be based on the property of the photovoltaic cells measured by the photovoltaic cell tester as taught by Cheng (as is presented above) such that cells with desired properties could be achieved that require that specific temperature. Thus, such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 2, Cheng also teaches that the controller is configured to: 
	control the firing elements based on a first heating profile (the “desired thermal profile” as described in at least [0148]) for Example “1b” (as shown in Table 3)) for firing a first set of the photovoltaic cells (cells of the “3-cell test group” (see [0222]) that belong to Example “1b” as shown in Table 3 (see [0226] and Table 3)) (Note that several photovoltaic cell groups were tested (groups “1b”- “4b” as shown in Table 3) wherein each group comprises 3 cells (as is described in at least [0222])), the first heating profile defining a first set of respective temperatures of the zones (those indicative of the “desired thermal profile” as described in at least [0148]) for Example “1b” (as shown in Table 3));
	control the firing elements based on a second heating profile (the “desired thermal profile” as described in at least [0148]) for Example “2b” (as shown in Table 3)) for firing a second set of the photovoltaic cells (cells of the “3-cell test group” (see [0222]) that belong to Example “2b” as shown in Table 3 (see [0226] and Table 3)) (Note that several photovoltaic cell groups were tested (groups “1b”- “4b” as shown in Table 3) wherein each group comprises 3 cells (as is described in at least [0222])), the second heating profile defining a second set of respective temperatures of the zones (those indicative of the “desired thermal profile” as described in at least [0148]) for Example “2b” (as shown in Table 3));
	receive first information representative of the property of the first set of photovoltaic cells from the photovoltaic cell tester (information “Eff” that was received from the first set of photovoltaic cells “1b” and is displayed in Table 3) (see at least [0221]-[0222], [0226] and Table 3); 
	receive second information representative of the property of the first set of photovoltaic cells from the photovoltaic cell tester (information “FF” that was received from the first set of photovoltaic cells “1b” and is displayed in Table 3) (see at least [0221]-[0222], [0226] and Table 3); and 
	determine a third heating profile (temperature profile that is indicative of the “optimum firing temperature” as described in at least [0222] that the system seeks to identify) based on the first information, the second information, the first heating profile, and the second heating profile (see at least [0221]-[0222], [0226] and Table 3). Note that in the combination of Ragay and Cheng wherein the control circuitry taught by Ragay would be configured in the fashion taught by Cheng (as presented above in the rejection for Claim 1), the combined system would have all of the structure as claimed in Claim 2 and be configured as claimed in Claim 2. The combination of Ragay and Cheng accordingly meets all the limitations of Claim 2 as claimed. 

	Regarding Claim 3, Cheng also teaches that the controller is configured to correlate the first information to the first set of the photovoltaic cells based on at least a positive identification of the first set of the photovoltaic cells received from at least the photovoltaic cell tester (as is evident from the first information “Eff” that is displayed in Table 3 that correlates to the first set of photovoltaic cells “1b” that was received from the photovoltaic cell tester) (see at least [0221]-[0222], [0226] and Table 3).

	Regarding Claim 4, Cheng also teaches that the controller is configured to control the firing elements based on a heating profile (the “desired thermal profile” as described in at least [0148]) for Example “1b” (as shown in Table 3)) for firing a first set of the photovoltaic cells (cells of the “3-cell test group” (see [0222]) that belong to Example “1b” as shown in Table 3 (see [0226] and Table 3)) (Note that several photovoltaic cell groups were tested (groups “1b”- “4b” as shown in Table 3) wherein each group comprises 3 cells (as is described in at least [0222])), the heating profile defining a first set of respective temperatures of the zones (those indicative of the “desired thermal profile” as described in at least [0148]) for Example “1b” (as shown in Table 3)).

	Regarding Claim 5, Ragay also teaches of thermocouples (“thermocouples”) configured to measure the temperatures of the zones based on a combination of radiant heating and convective heating (Note that the limitation “temperatures of the zones based on a combination of radiant heating and convective heating” is being interpreted as the temperatures in the zones being a result of radiant heating and convective heating. Ragay teaches exactly that - see at least [0070], [0085]-[0086] and Figs. 1A and 6). 

	Regarding Claim 6, Cheng also teaches that the property of the photovoltaic cells measured by the photovoltaic cell tester comprises at least one of an average value of the property for the photovoltaic cells or a statistical variance of the property for the photovoltaic cells (as is evident from the “mean” results of the measured properties being reported - see at least [0221]-[0222], [0226] and Table 3).

	Regarding Claim 7, Cheng also teaches that the photovoltaic cell tester is configured to measure a plurality of properties of the photovoltaic cells, the plurality of properties comprising at least one of “fill factor” (the “electrical properties” measured include “current (I) and voltage (V)” in addition to “Efficiency (Eff), fill factor (FF), and apparent series resistance (Ra)”) (see at least [0221]). 

	Regarding Claim 8, Ragay also teaches of a cooling chamber (18) (see at least [0049], [0052] and Fig. 1A of Ragay) and Cheng teaches that the photovoltaic cell tester is configured to measure the property of the photovoltaic cells after processing (see at least [0221]-[0222] of Cheng). Thus, in the combination of Ragay and Cheng the photovoltaic cell tester would necessarily be configured to measure the property of the photovoltaic cells after the photovoltaic cells are cooled by the cooling chamber since that would be after processing (see Fig. 1A of Ragay and the rejection for Claim 1 above). 

	Regarding Claim 9, Ragay also teaches that the firing elements comprise at least one of radiant heaters or convective heaters (they comprise at least radiant heaters in the form of a “high resistance radiant section” - see at least [0068] and Figs. 1A and 3). 

Regarding Claim 10, Ragay teaches of a photovoltaic cell production system (Fig. 1A), comprising: 
	a firing furnace (10) comprising a plurality of zones (14, 16) and a belt (13) configured to transport photovoltaic cells (12) through a sequence of the plurality of zones (see at least [0049]-[0051] and Fig. 1A), the zones comprising firing elements (38) (see at least [0051], [0065] and Fig. 3) configured to fire a metallization layer of photovoltaic cells (12) by heating the photovoltaic cells in the zones (as is evident from at least [0002] and [0020]); and 
	control circuitry (“computer”) that is configured to control the firing elements (as is evident from at least [0077]-[0078], [0082] and Fig. 7). 
	Ragay fails to explicitly teach of a photovoltaic cell tester that is configured to measure a first property of the photovoltaic cells and to output information of the first property.
	Cheng discloses a relatable photovoltaic cell (Fig. 1E) and a system used to produce the same (see at least [0148], [0169] and [0218]-[0222]). Cheng teaches of a firing furnace (“belt furnace”) comprising multiple zones (“multiple temperature zones”) with firing elements (“heat source”) in addition to a controller (controller that is used to “control the desired thermal profile in the furnace”) (see at least [0148]) and a belt (“belt”) (see at least [0148]) that is configured move the photovoltaic cells through the furnace (see at least [0148], [0169] and [0218]-[0222]). Cheng also teaches of a photovoltaic cell tester (“tester”) (see [0221]) that is configured to measure a first property of the photovoltaic cells (a first property of any of the “electrical properties” including “current (I) and voltage (V)” in addition to “Efficiency (Eff), fill factor (FF), and apparent series resistance (Ra)”) (see at least [0221]) and to output information (such as the magnitude of the measured first property and the “optimum firing temperature” that achieves properties that produce the highest efficiency) representative of the property of the measured photovoltaic cells from the photovoltaic cell tester (as is evident from the information being “reported” and recorded in each “Table” - see at least [0222] and Tables 2, 3). Cheng teaches that a photovoltaic cell tester arrangement of this type is advantageous because it enables identification of “an optimum firing temperature” that can be used to obtain “the highest mean or median efficiency” (see at least [0222]).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Ragay by implementing a photovoltaic cell tester into the system that is configured to measure a first property of the photovoltaic cells and to output information representative of the property of the measured photovoltaic cells from the photovoltaic cell tester to the control circuitry based on the teachings of Cheng. Doing so would have enabled identification of an optimum firing temperature that could be used to obtain the highest mean or median efficiency. 
Furthermore, Ragay fails to explicitly teach that the control circuitry is configured to control the firing elements via feedback information from the first property of the photovoltaic cells measured by the photovoltaic cell tester.
	Li discloses a relatable apparatus and method for manufacturing solar cells (see Abstract and Fig. 3). The apparatus comprises a chamber (100B) with heating elements (108) for heat treating solar cells (“thin film solar cell”) (see at least [0035], [0054] and Fig. 3) in addition to a plurality of sensors (121, 122, 123) and control circuitry (160) that is configured to control the heating elements (see at least [0056], Claim 19 and Fig. 3). Li teaches that the control circuitry is configured to control the heating elements that heat treat the solar cells via feedback signals (see at least Claim 19 and Fig. 3 - Li teaches of “maintaining a predetermined temperature using a heating component shared with the reaction region for the common thermal control, each of these valves and the heating component being controlled by a control system assisted by feedback information received from a plurality of sensor devices disposed within the gas-balancing chamber”) such that the desired temperature for heat treating the cells can be maintained (as is evident from the disclosure of “maintaining a predetermined temperature” - see Claim 19). Thus, such arrangement is advantageous because it enables the apparatus to maintain a desired heat treating temperature such that desired results at that specific temperature can be achieved (see at least [0011], [0116] and Claim 19). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the combined system by configuring the existing control circuitry to control the existing heating elements of the combined system (which are firing elements as taught by Ragay) via feedback signals as taught by Li such that the temperature used for heat treating the cells could be maintained at a specific desired temperature. Note that the combined apparatus already teaches of determining a desired temperature for heat treating the cells based on the property of the photovoltaic cells measured by the photovoltaic cell tester taught by Cheng (the “optimum firing temperature” that achieves properties that produce the highest efficiency - see at least [0222] of Cheng). Thus, it follows that the combined system of Ragay, Cheng and Li would necessarily comprise control circuitry that is configured to control the firing elements via feedback signals to reach a determined target temperature as taught by Li wherein that determined target temperature would be based on the first property of the photovoltaic cells measured by the photovoltaic cell tester as taught by Cheng (as is presented above) such that cells with desired properties could be achieved that require that specific temperature. Thus, such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 11, Cheng also teaches that the photovoltaic cell tester is configured to measure a plurality of properties of the photovoltaic cells that can be used as feedback, the plurality of properties comprising at least one of “fill factor” (the “electrical properties” measured include “current (I) and voltage (V)” in addition to “Efficiency (Eff), fill factor (FF), and apparent series resistance (Ra)”) (see at least [0221]).

	Regarding Claim 12, Cheng also teaches that the controller is configured to: 
	control the firing elements based on a first heating profile (the “desired thermal profile” as described in at least [0148]) for Example “1b” (as shown in Table 3)) for firing a first set of the photovoltaic cells (cells of the “3-cell test group” (see [0222]) that belong to Example “1b” as shown in Table 3 (see [0226] and Table 3)) (Note that several photovoltaic cell groups were tested (groups “1b”- “4b” as shown in Table 3) wherein each group comprises 3 cells (as is described in at least [0222])), the first heating profile defining a first set of respective temperatures of the zones (those indicative of the “desired thermal profile” as described in at least [0148]) for Example “1b” (as shown in Table 3));
	control the firing elements based on a second heating profile (the “desired thermal profile” as described in at least [0148]) for Example “2b” (as shown in Table 3)) for firing a second set of the photovoltaic cells (cells of the “3-cell test group” (see [0222]) that belong to Example “2b” as shown in Table 3 (see [0226] and Table 3)) (Note that several photovoltaic cell groups were tested (groups “1b”- “4b” as shown in Table 3) wherein each group comprises 3 cells (as is described in at least [0222])), the second heating profile defining a second set of respective temperatures of the zones (those indicative of the “desired thermal profile” as described in at least [0148]) for Example “2b” (as shown in Table 3));
	receive first information representative of the property of the first set of photovoltaic cells from the photovoltaic cell tester (information “Eff” that was received from the first set of photovoltaic cells “1b” and is displayed in Table 3) (see at least [0221]-[0222], [0226] and Table 3); 
	receive second information representative of the property of the first set of photovoltaic cells from the photovoltaic cell tester (information “FF” that was received from the first set of photovoltaic cells “1b” and is displayed in Table 3) (see at least [0221]-[0222], [0226] and Table 3); and 
	determine a third heating profile (temperature profile that is indicative of the “optimum firing temperature” as described in at least [0222] that the system seeks to identify) based on the first information, the second information, the first heating profile, and the second heating profile (see at least [0221]-[0222], [0226] and Table 3). Note that in the combination of Ragay and Cheng wherein the control circuitry taught by Ragay would be configured in the fashion taught by Cheng (as presented above in the rejection for Claim 10), the combined system would have all of the structure as claimed in Claim 12 and be configured as claimed in Claim 12. The combination of Ragay and Cheng accordingly meets all the limitations of Claim 12 as claimed. 

	Regarding Claim 13, Cheng also teaches that the controller is configured to correlate the first information to the first set of the photovoltaic cells based on at least a positive identification of the first set of the photovoltaic cells received from at least the photovoltaic cell tester (as is evident from the first information “Eff” that is displayed in Table 3 that correlates to the first set of photovoltaic cells “1b” that was received from the photovoltaic cell tester) (see at least [0221]-[0222], [0226] and Table 3).

	Regarding Claim 16: Cheng additionally teaches of measuring a plurality of properties of the photovoltaic cells measured via the photovoltaic cell tester (“electrical properties” including “current (I) and voltage (V)” in addition to “Efficiency (Eff), fill factor (FF), and apparent series resistance (Ra)”) (see at least [0221]), the plurality of properties including the first property (as is presented above in the rejection for Claim 10), and the combined system teaches of controlling the firing elements based on feedback from any of the measured properties (as is presented above in the rejection for Claim 10). Thus, the control circuitry of the combined apparatus would necessarily be configured to control the firing elements based on the plurality of measured properties of the photovoltaic cells as claimed. 

Response to Arguments
The arguments filed 3/21/2022 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parks et al. (US 2012/0269226 A1) is considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        6/13/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762